Citation Nr: 1611198	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-17 635 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

While the Veteran's claim was originally adjudicated as service connection for PTSD, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Therefore, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

The Board observes that, in January 2014, the Veteran's current representative, a private attorney, withdrew her representation.  As such, in February 2016, the Board sought clarification from the Veteran regarding his representation.  Such letter advised him that, if the Board did not hear from him within 30 days of the date of the letter, it would be assumed that he wished to represent himself.  Therefore, as no response has been received, the Board finds that the Veteran is representing himself.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand in this case is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim, so that he is afforded every possible consideration.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. §3.159 (2015).

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his experiences while stationed in Vietnam.  In this regard, his service personnel records reflect that he served in Vietnam from September 1970 to August 1971, and he has alleged that, during such time, he was involved in several mortar, ground, and air attacks.  In support of his claim, the Veteran submitted a March 2009 private psychological evaluation conducted by Dr. Kittay, a psychologist, who diagnosed PTSD related to the Veteran's experiences in Vietnam.  He also diagnosed major depression, panic disorder without agoraphobia, and anxiety disorder, not otherwise specified, but did not offer an opinion as to the etiology of such disorders.  Similarly, VA treatment records reflect diagnoses of PTSD and major depressive disorder.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f). With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually occurred varies depending on the type of claimed stressor. Id.  Pursuant to 38 C.F.R. § 3.304(f)(3), 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

This provision applies to applications for service connection for PTSD that are appealed to the Board on or after July 13, 2010, but have not yet been decided by such date, as is the case here. 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).

As such, while the AOJ confirmed the Veteran's stressors as consistent with his service in Vietnam and noted Dr. Kittay's report, it determined that a VA examination conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, in accordance with 38 C.F.R. 
§ 3.304(f)(3), was necessary to decide the claim.  As such, the AOJ attempted to advise the Veteran that he would be scheduled for VA examinations in November 2013 and February 2014; however, such notice letters were sent to the wrong address and he ultimately failed to report for a March 2014 VA examination.  The AOJ verified the Veteran's address in January 2015 and, as such, attempted to schedule him for another VA examination.  In this regard, the request for examination sent to the local VA Medical Center (VAMC) provided both the wrong and correct addresses and advised the VAMC that the Veteran's address/phone number provided by the Veterans Benefits Administration (RO) differed from the Veterans Health Administration (VAMC)'s database.  The VAMC was further advised to verify the address for accuracy before mailing the examination notification letter.  The Veteran ultimately failed to report for a February 2015 VA examination.  However, as the examination notification letter is not of record, it is unclear as to whether such was sent to the Veteran's correct address.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to address the nature and etiology of his acquired psychiatric disorder. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained, to include updated VA treatment records from the Corpus Christi, Texas, VA Outpatient Clinic, which is part of the South Texas VA Healthcare System, dated from November 2009 to the present. 

In this regard, the Board notes that, in March 2009, Dr. Kittay noted that the Veteran was in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA).  However, it was noted that such SSI benefits were awarded as a result of the Veteran's back and physical condition.  Therefore, at this juncture, as there is no indication that the Veteran is receiving SSA benefits due to his claimed psychiatric disorder, there is no duty on VA's behalf to obtain such records as they are not relevant to the instant claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is only required to obtain Social Security records when those records are potentially relevant to the claim on appeal).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include updated VA treatment records from the Corpus Christi, Texas, VA Outpatient Clinic, which is part of the South Texas VA Healthcare System, dated from November 2009 to the present.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be afforded an appropriate VA examination conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, so as to determine the nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Notice of the examination should be provided to the Veteran's correct address as verified by the AOJ in January 2015 (located in Aransas Pass, Texas).  If the Veteran fails to report for the examination, a copy of the notification letter should be obtained and associated with the record.

(A)  The examiner should identify all currently diagnosed acquired psychiatric disorders.

(B)  If PTSD is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include his acknowledged fear of hostile military or terrorist activity during his service in Vietnam.

(C)  If PTSD, major depression, panic disorder without agoraphobia, and anxiety disorder, not otherwise specified, are not diagnosed, the examiner should reconcile such findings with Dr. Kittay's March 2009 assessment reflecting such diagnoses.

(D)  For any other acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such is related to the Veteran's military service, to include his service in Vietnam.

The examiner should provide a rationale for any opinion offered.  In offering such opinions, the examiner should consider the Veteran's statements regard his experiences in Vietnam as well as his and his family's lay statements detailing the onset and continuity of psychiatric symptomatology.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

